Citation Nr: 0030685	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-26 160	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
rating for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  He appeals to the Board of Veterans' Appeals 
(Board) from an October 1995 RO decision which denied an 
effective date earlier than June 20, 1983 for a 100 percent 
rating for a service-connected psychiatric disorder.  In May 
2000, the Board remanded the case to the RO for the purpose 
of scheduling a Travel Board hearing for the veteran, but in 
a June 2000 statement he waived his right to such a hearing.


FINDINGS OF FACT

1.  In an October 1983 decision, the RO increased the rating 
for service-connected schizophrenia from 50 percent to 100 
percent, effective from July 6, 1983.  In a February 1985 
decision, the RO granted an earlier effective date of June 
20, 1983 for the increased 100 percent rating for 
schizophrenia.  

2.  The veteran did not appeal the February 1985 RO decision 
with respect to the June 20, 1983 effective date for the 100 
percent psychiatric rating.  In June 1995, he filed his 
current claim for an earlier effective date for the 100 
percent rating for schizophrenia.


CONCLUSION OF LAW

An effective date earlier than June 20, 1983, for an 
increased 100 percent rating for a psychiatric disorder, is 
not permitted, as the unappealed February 1985 RO decision 
assigning such effective date is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.104 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from December 1966 to 
December 1968.

In July 1975, the veteran filed a claim for non-service-
connected pension benefits.  He noted that he was receiving 
psychiatric treatment.  Subsequent medical records show a 
diagnosis of schizophrenia.  In June 1976, the RO granted the 
veteran's claim for non-service-connected pension, based on 
the psychiatric condition.  

The veteran, in July 1977, filed a claim for service 
connection for a psychiatric disorder.  The RO denied the 
claim in August 1977 and September 1977, and the veteran did 
not appeal.  In a May 1978 letter, the RO told the veteran he 
had to submit new and material evidence to reopen the claim.  

In November 1979, the veteran applied to reopen his claim for 
service connection for a psychiatric disorder.  Additional 
medical evidence was developed.  In a September 1980 
decision, the RO granted service connection and a 50 percent 
rating for schizophrenia, effective from November 1979.  

The RO subsequently granted temporary total hospitalization 
ratings (38 C.F.R. § 4.29) for schizophrenia from December 
1980 through March 1981, and from December 1981 through 
January 1982, and after each such rating the psychiatric 
disorder was assigned a 50 percent rating.

In September 1982, the RO denied an increase in a 50 percent 
rating for the psychiatric disorder.  The veteran submitted a 
timely notice of disagreement but, after a statement of the 
case was issued, failed to submit a substantive appeal.

A statement date stamped on June 20, 1983 and July 6, 1983 
indicates the veteran's desire to file a claim for an 
increased rating for his service-connected psychiatric 
disorder.  Based on findings of a September 1983 VA 
psychiatric examination, the RO, in October 1983, granted an 
increased rating of 100 percent for the psychiatric disorder.  

In a statement received by the RO in February 1985, the 
veteran argued that the effective date for his 100 percent 
rating for the service-connected psychiatric disorder should 
be January 1983.  He asserted he filed his claim for increase 
in January 1983.  The RO, in February 1985, granted an 
earlier effective date of June 20, 1983, for the 100 percent 
rating for schizophrenia.  The RO noted that the veteran's 
claim was received on June 20, 1983.  Payment pursuant to the 
award was made effective on July 1, 1983.  The veteran was 
given notice of this action in March 1985 and he did not 
submit a timely appeal.

In June 1995, the RO received the veteran's current claim for 
an earlier effective date for the award of a 100 percent 
rating for his service-connected psychiatric disorder.  He 
asserted that he filed a claim for service connection for a 
psychiatric disorder in 1975, and that from 1975 to 1983 he 
should have received a 100 percent rating for the psychiatric 
condition.

In October 1995, the RO denied the claim for an effective 
date earlier than June 20, 1983 for a 100 percent rating for 
the service-connected psychiatric disorder.

Subsequent statements from the veteran's representative, 
dated to 2000, argue that an earlier effective date for a 100 
percent rating for a psychiatric condition should be granted.  
In 2000, medical records dated from 1993 to 2000 were 
submitted.

II.  Analysis

The Board notes that in October 1983 the RO increased the 
rating for service-connected schizophrenia from 50 percent to 
100 percent, effective from July 6, 1983.  In February 1985, 
the RO granted an earlier effective date of June 20, 1983 for 
the award of a 100 percent rating for the psychiatric 
disorder.  The RO found that the veteran filed an increased 
rating claim on June 20, 1983, and that was the proper 
effective date for the increased 100 percent rating.  The law 
provides that the effective date for an increased rating will 
be the date of VA receipt of the claim, or date entitlement 
arose, whichever is later, with the exception that the 
increase may be effective from a date within the year before 
the claim is received if it is factually ascertainable that 
the disability increased on such date within the year before 
the claim is received.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o).  The RO apparently found the disability 
had not increased on a date within the year before the June 
20, 1983 claim.  Payment pursuant to the award was made 
effective on July 1, 1983 in accordance with 38 U.S.C.A. 
§ 5111 and 38 C.F.R. § 3.31 (commencement of period of 
payment for increased compensation).  

The veteran did not timely appeal the February 1985 RO 
decision which assigned June 20, 1983 as the effective date 
for the increased 100 percent rating for the psychiatric 
disorder.  Thus, the February 1985 RO decision on effective 
date is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Under 
the circumstances of this case, the February 1985 RO decision 
on the effective date could only be altered if there was 
clear and unmistakable error (CUE) in such decision (see 
38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a)), but the 
veteran has never made a claim for CUE.  The veteran did not 
again claim an earlier effective date for the 100 percent 
rating for a psychiatric disorder until 1995, and he 
essentially wants to reargue old rating decisions which 
assigned a lower rating; such does not amount to a valid CUE 
claim.

Given the finality of the February 1985 RO decision which 
assigned June 20, 1983 as the effective date for an increased 
100 percent rating for schizophrenia, there is no basis for 
an earlier effective date.  The preponderance of the evidence 
is against the claim for an earlier effective date.  Thus, 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).







ORDER

An earlier effective date for a 100 percent rating for 
schizophrenia is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 5 -


